Citation Nr: 0019286	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-062 92A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hair loss, stomach 
problems, cramps, diarrhea, ulcers, hernia, prostatitis, and 
gastritis, secondary to exposure to ionizing radiation in 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The appellant had active service in the Navy from September 
1955 to August 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  All pertinent and available evidence necessary for 
entering an informed decision on the issue considered herein 
has been obtained by the RO.  

2.  The veteran has not submitted competent evidence of 
exposure to ionizing radiation during active service.

3.  The veteran's claimed hair loss, stomach problems, 
cramps, diarrhea, ulcers, hernia, prostatitis, and gastritis, 
if any, are not recognized by VA as causally related to 
exposure to ionizing radiation, nor are they shown to be 
etiologically or causally related to active duty service or 
any incident therein.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well- grounded 
claim for service connection for hair loss, stomach problems, 
cramps, diarrhea, ulcers, hernia, prostatitis, and gastritis, 
as due to exposure to ionizing radiation; these conditions 
were not incurred in or aggravated by service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, service connection may be granted for a disease 
based on exposure to ionizing radiation when there is medical 
evidence linking it to such incident. Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994). In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to "radiation-exposed veterans", such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d)(2) (1999) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  See 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d)(3)(ii). Other 
"radiogenic" diseases, such as various forms of cancer, 
listed under 38 C.F.R. § 3.311(b)(2) (1999) found 5 years or 
more after service in an ionizing radiation exposed veteran 
may be service- connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  

Thus, service connection for a disease that is claimed to be 
due to radiation exposure during service can be established 
by three different methods. First, by submitting evidence 
that the disease is one of the 15 types of cancer that are 
presumptively service connected in accordance with 38 
U.S.C.A. § 1112(c); second, by submitting evidence that the 
disease is one of the radiogenic diseases listed in 38 C.F.R. 
§ 3.311(b) that may be service-connected if sufficient 
radiation exposure is shown; and third, by direct service 
connection. Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
120 F.3d 1239 (Fed. Cir. 1997). 

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The disorders that the veteran claims are due to radiation 
exposure are not cancerous disorders, and are not listed 
among the 15 types of cancer that are presumptively service 
connected, nor are they radiogenic diseases as shown in 38 
C.F.R. § 3.311(b). Further, no competent medical evidence has 
been submitted that supports a causal connection between 
radiation exposure and the claimed conditions.

In essence, the veteran claims he was exposed to ionizing 
radiation because he,
"was sent into the area of Nagasaki, Japan, which had been 
bombed only ten years earlier."  Service personnel and other 
records show that the veteran served as a cook, in the Navy 
during 1955 to 1959.  He did not participate in any 
atmospheric nuclear detonations, nor do the records indicate 
that he was exposed to ionizing radiation during service.  
Under applicable provisions, the term radiation-risk activity 
includes the occupation of Hiroshima or Nagasaki, Japan, by 
United States forces during the period beginning on August 6, 
1945 and ending on July 1, 1946.  38 C.F.R. § 3.309.  Thus, 
the appellant was in Japan years after any VA recognized 
radiation risk.

The veteran's service medical records are negative for any 
chronic disorders, and for any disorders due to exposure to 
ionizing radiation. Post service medical records of file date 
from several decades after service.  These do not indicate 
any disorders described as hair loss; ulcers; or, hernias.  
Stomach problems; cramps; and diarrhea were not shown to have 
been caused or incurred in service.  

Significantly, the evidence of record does not link the 
appellant's claimed hair loss, stomach problems, cramps, 
diarrhea, ulcers, hernia, prostatitis, and gastritis, if any, 
to exposure to ionizing radiation or other hazardous 
substance during service, nor does any other competent 
clinical evidence of record establish such a link.

Notwithstanding the contentions of the veteran to the 
contrary, and after a careful review of the file, the Board 
finds that there is no post service clinical evidence of a 
diagnosis consistent with ionizing radiation exposure.  
Because the veteran's claimed conditions are excluded from 
the diseases for which presumptive service connection on the 
basis of ionizing radiation exposure is warranted, the claim 
must be denied as it is not well grounded.  See McCartt v. 
West, 12 Vet. App. 164 (1999).

Moreover, the claim must be denied on a direct basis because 
there is no medical opinion, or other competent evidence, 
linking hair loss, stomach problems, cramps, diarrhea, 
ulcers, hernia, prostatitis, and gastritis with any in-
service occurrence or event.  Specifically, other than two 
complaints of a stomach disorder during service, there was no 
mention of any such chronic disorder or event in service, nor 
has any medical examiner attributed his current conditions, 
if any, to his active service, nor did they indicate evidence 
that the claimed conditions, if any, were of long standing 
duration.  Thus, a direct causal link between the veteran's 
claimed conditions, if any, and exposure to ionizing 
radiation or active duty service has not been demonstrated.  

In conclusion, the Board has considered the veteran's 
statements that his claim on appeal was the result of his 
military service.  Although the veteran's statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The veteran's assertions are not deemed to be 
credible in light of the other objective evidence of record 
showing no relationship between his claim on appeal and his 
active duty service.  The veteran lacks the medical expertise 
to offer an opinion as to the diagnosis of any current 
disorder, as well as to the medical causation of the claimed 
disabilities.  Id.  In the absence of competent, credible 
evidence of a causal relationship, service connection is not 
warranted as the claim is not well grounded.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  That discussion informs him of the 
types of evidence lacking, which he should submit for a well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claim plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  Thus, the Board finds that there is no competent 
clinical evidence of record indicating that the veteran's 
claim on appeal was attributable to or the result of his 
military service.  Therefore, the Board must conclude that 
the veteran's claim is not well grounded and is, therefore, 
denied.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO. The RO denied 
the appellant's claim on the merits, while the Board has 
concluded that the claim is not well grounded. However, when 
an RO does not specifically address the question whether a 
claim was well grounded but rather, as here, proceeds to 
adjudicate on the merits, there is no prejudice to the 
appellant solely from the omission of the well-grounded 
analysis. Meyer v. Brown, 9 Vet. App. 425, 432 (1996).



	(CONTINUED ON NEXT PAGE)


ORDER

The claim for service connection for hair loss, stomach 
problems, cramps, diarrhea, ulcers, hernia, prostatitis, and 
gastritis, as a result of exposure to ionizing radiation is 
denied as not well-grounded 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

